DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.

Claim Interpretation
In the absence of any indication that an intermediate product is being claimed, apparatus claims are interpreted to be directed to the final product and not some intermediate product (see MPEP 806), i.e. not directed to parts (in this case, brazing cladding) that may not be part of the final product (containing the fabricated heat exchanger) when being shipped out. To make the point clear, it is the final product (containing the fabricated heat exchanger) that is being examined here, not the intermediate heat exchanger (i.e. the heat exchanger prior to being brazed) in the remote past that cannot be seen in the final product.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-9, 11 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 states, “base materials of the metal sheet members which form the header tanks are exposed at the inner circumferential surfaces and outer circumferential surfaces of the header tanks”, wherein it is unknown as to how the header tanks are assembled or how the header tanks are assembled with the tubes in order to form the heat exchanger assembly without containing any brazing material. The specification 
Claim 13 states, “the base materials of the metal sheet members which form said header plates are exposed”, wherein it is unknown as to how the header tanks are assembled or how the header tanks are assembled with the tubes in order to form the heat exchanger assembly without containing any brazing material. The specification does not proffer a heat exchanger having a header tank devoid of brazing material as is put forth in the claims.  

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-9, 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the limitation “base materials of the metal sheet members which form the header tanks are exposed at the inner circumferential surfaces and outer circumferential surfaces of the header tanks” is indefinite, in context, since it cannot be discerned what are the metes and bounds of the instant claim. It is unclear as to what structural configuration is being claimed, an intermediate product where the separators contain no brazing material prior to a brazing step or a final product, wherein “a pair of header tanks to which end parts of the tubes are brazed” (claim 1), “each said inner fin is brazed to the inside wall surface of said tube at the bent part” (claim 4), “header plates to which said tubes are brazed” (claim 8), “header plates to which said tubes are brazed” (claim 9) and “said tubes are brazed” (claim 13), allude to the final product. The specification discloses that the headers are brazed to the tubes and/or separators for securely fastening the aforementioned components within the heat exchanger. Therefore, in conjunction with the specification and drawings, the instant invention will be examined in view of the final product made and “base materials of the metal sheet members which form the header tanks are exposed at the inner circumferential surfaces and outer circumferential surfaces of the header tanks” will be interpreted as – base materials of the metal sheet members which form the header tanks are partially exposed at the inner circumferential surfaces and outer circumferential surfaces of the header tanks --.
	Regarding Claim 13, the limitation “the base materials of the metal sheet members which form said header plates are exposed” is indefinite, in context, since it cannot be discerned what are the metes and bounds of the instant claim. It is unclear as to what structural configuration is being claimed, an intermediate product where the separators contain no brazing material prior to a brazing step or a final product, wherein “a pair of header tanks to which end parts of the tubes are brazed” (claim 1) and “said header tanks have header plates to which said tubes are brazed” (claim 13), allude to the final product. Therefore, in conjunction with the specification and drawings, the instant invention will be examined in view of the final product made and “the base materials of the metal sheet members which form said pipes are exposed” will be 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


	Claims 1, 5, 8, 11 and 13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Takai et al. (US PG Pub. 2005/0173100), hereinafter referred to as Takai.
	Regarding Claim 1, as best understood, Takai discloses a heat exchanger which has a plurality of tubes (5, shown in figure 1) which is provided with refrigerant passages inside them (see Para. 60) and a pair of header tanks (7) to which end parts of the tubes are brazed (see Para. 79), wherein 
	brazing materials which are used for brazing to the header tanks are arranged at the outer circumferential surfaces of the tubes (shown in figure 5), and

	Regarding Claim 5, Takai further discloses said plurality of tubes (5) are provided at their outsides with outer fins for dissipating heat (3, as shown in figure 2)
Regarding Claim 8, Takai further discloses said header tanks are provided with pipes (shown in figure 10, wherein the header is formed by a pipe made up of a first member (21) and a second member (23)) which are comprised of header plates (21) to which said tubes are brazed and tank plates (23) which are attached to said header plates joined together (shown in figure 10) and wherein the base materials of the metal sheet members which form said pipes are partially exposed (shown in figure 10, wherein surfaces of the first member (21) and the second member (23) are exposed or do not contain brazing material).
Regarding Claim 11, Takai further discloses said pipes have cross-sectional shapes of irregular shapes (as shown in figure 10).
Regarding Claim 13, as best understood, Takai further discloses said header tanks have header plates (21) to which said tubes (5) are brazed and tank plates (23) which are assembled to said header plates (shown in figure 10) and wherein the base materials of the metal sheet members which form said header plates are exposed (shown in figure 10, wherein portions of the inner and outer circumferential surfaces of .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takai et al. (US PG Pub. 2005/0173100) as applied in Claims 1, 5, 8, 11 and 13 above in further view of Inoue et al. (US PG Pub. 2007/0095514) hereinafter referred to as Inoue.
Regarding Claim 4, although Takai discloses tubes (5) are provided inside them with inner fins (49) which have wavy shapes (shown in figure 2), Takai fails to disclose in each said tube, a sheet member is folded back to form a curved end part and give different lengths to the two end parts, the folded back sheet member is formed with parallel parts, said two end parts are bent at points at the same lengths from the curved end part near them to form slanted parts and are bent so that said two end parts become parallel, and a long end part of said two end parts is folded back to a short end part side and swaged and joined to the swaged part, whereby a flat shape is formed, and each said inner fin is brazed to the inside wall surface of said tube at the bent parts of the wavy parts and is formed at one end with a flat plate part which is sandwiched 
Inoue, also drawn to a heat exchanger having opposing headers to which tubes are brazed, teaches in each said tube (11), a sheet member is folded back to form a curved end part (11a) and give different lengths to the two end parts (end portions of the top and bottom plates containing 11c1 and 11c2, as shown in figure 2), the folded back sheet member is formed with parallel parts (11c2 and end portion of the sheet member that is directly adjacent 11c1), said two end parts are bent at points at the same lengths from the curved end part to form slanted parts (11c3, 11c4, as shown in figure 2) and bent so that said two end parts become parallel (shown in figure 2, wherein the end parts are parallel with one another), and a long end part of said two end parts is folded back to a short end part side and swaged (shown in figure 2) and is joined to the swaged part (shown in figure 2), whereby a flat shape is formed (shown in figure 2), and each said inner fin is attached to the inside wall surface of said tube at the bent parts of the wavy parts (shown in figure 2) and is formed at one end with a flat plate part (12c) which is sandwiched between the end parts of a said belt-shaped sheet member at said swaged part to be joined with said tube (shown in figure 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Takai with in each said tube, a sheet member is folded back to form a curved end part and give different lengths to the two end parts, the folded back sheet member is formed with parallel parts, said two end parts are bent at points at the same lengths from the curved end part near them to form slanted parts and are bent so that said two end parts become parallel, and a long end 
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “swaged”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 

Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takai et al. (US PG Pub. 2005/0173100) as applied Claims 1, 5, 8, 11 and 13 above in further view of Iwai (USP 5330090) hereinafter referred to as Iwai.
Regarding Claims 6-7, although Takai discloses the brazing material is arranged at the outer circumferential surfaces of said tubes (shown in figure 5), Takai fails to disclose the brazing material has an amount of Si of 3.5 wt% to 10 wt%.
Iwai, also drawn to brazing components of a heat exchanger (col. 8 ll. 12-14) teaches the brazing material has an amount of Si of 3.5 wt% to 10 wt%. (“The elements Al and Si serve as the brazing agent herein for bonding the aluminum or aluminum alloy members one to another.  A Si content below 3% or above 15% by weight in the elements other than the flux will render so high the the "liquidus line" temperature that the brazing of said members become difficult.  Consequently, the Si content has to fall within a range of 3-15% by weight”, col. 2 ll. 28-37)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Takai with the brazing material having an amount of Si of 3.5 wt% to 10 wt%, as taught by Iwai, the motivation being to negate a difficult brazing procedure or to provide a brazing material for aluminum components of a heat exchanger that does not require any flux to be added separately when brazing is finished thereby simplifying the brazing process and reducing the time required to braze the components of a heat exchanger.         
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 (I)

Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takai et al. (US PG Pub. 2005/0173100) as applied in Claims 1, 5, 8, 10-11 and 13 above in further view of Halstead (USP 5251374) hereinafter referred to as Halstead.
Regarding Claims 6-7, although Takai discloses the brazing material is arranged at the outer circumferential surfaces of said tubes (shown in figure 5), Takai fails to disclose the brazing material has an amount of Si of 3.5 wt% to 10 wt%.
Halstead, also drawn to brazing components of a heat exchanger (col. 8 ll. 12-14) teaches the brazing material has an amount of Si of 3.5 wt% to 10 wt%. (“The flux-brazing composition 40 of this invention also includes from about 2 to about 13 weight percent silicon particles, from about 0.5 to about 3 weight percent zinc particles, and from about 0.1 to about 2 weight percent of an organic binder, with the balance being aluminum particles.”, col. 8 ll. 43-48, “The preferred quantity of silicon present in the flux-brazing composition 40 is dependent on the proportions of the other constituents  present within the flux-brazing composition 40, and also the desired melting point for the flux-brazing composition 40.  Specifically, the silicon serves to lower the melting point of the flux-brazing composition 40 below that of the aluminum alloy from which the headers 16, tubes 12, tank members 36 and finned centers 14 are made, such that the brazing operation can be performed without an adverse effect on the aluminum alloy”, col. 9 ll. 11-21)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Takai with the brazing material having an amount of Si of 3.5 wt% to 10 wt%, as taught by Halstead, the motivation being to “provide a novel flux-brazing composition which can be applied accurately to specific surfaces of the heat exchanger prior to assembly, so as to facilitate the brazing of internal and external joints of the heat exchanger, and thereby promote complete and consistent brazing between the tubes and headers and between the tubes and finned centers of a headered tube-and-center type heat exchanger” (col. 4. 57-65) and to provide “high integrity internal joints between the tubes and headers so as to minimize the number of defective assemblies due to leaky internal joints”, col. 4 ll. 68-col. 5 ll. 2).         
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 (I)

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takai et al. (US PG Pub. 2005/0173100) as applied in Claims 1, 5, 8, 11 and 13 above in further view of Fukushima et al. (US PG Pub. 2003/0106678) hereinafter referred to as Fukushima.
Regarding Claim 9, although Takai discloses said header tanks are pipes which are comprised of header plates (21) to which said tubes are brazed and tank plates (23) which are attached to said header plates joined together (shown in figure 10), Takai fails to disclose at least one of the inner circumferential surfaces and outer circumferential surfaces of metal sheet members which forms pipes are provided with anticorrosion layers of sacrificial materials.
Fukushima teaches at least one of the inner circumferential surfaces and outer circumferential surfaces ("surfaces" see Para. 26) of metal sheet members which forms pipes (tanks, 2 and 3) are provided with anticorrosion layers ("zinc”, see Para. 26) of sacrificial layer” to “improve anticorrosion performance”, see Para. 26).                                                     
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to provide Inoue with at least one of the inner circumferential surfaces and outer circumferential surfaces of metal sheet members which forms pipes are provided with anticorrosion layers of sacrificial materials with low potentials, as taught by Fukushima, the motivation being to increase the anticorrosion properties of the assembly to resist corrosion and failure.

Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive. 
On page 7 of the Arguments the Applicant alleges, “the second member 23, which is asserted to correspond to the tank plate of the present application, is not exposed, but is brazed”. As detailed in the preceding paragraphs, the claims of the instant invention were interpreted/examined relating to the final product, wherein the final product of the instant invention does contain brazing material on the header plates in order to join the aforementioned plates. The heat exchanger of the instant invention is formed by brazed joints and being that the header of the instant invention is formed by two distinct plates (shown in figure 12), brazing is required to create a sealed joint, per the instant specification. Therefore, Takai does in fact disclose the aforementioned limitations relating to the final product of the instant invention as the header of the final product will contain brazing material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.